Citation Nr: 9906671	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the back with fracture of the sacrum, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to increased ratings 
for PTSD and residuals of a shell fragment wound to the back 
with fracture of the sacrum.  

In a March 1998 rating decision, the RO increased the rating 
for the veteran's PTSD from 10 to 30 percent, effective from 
February 25, 1997, date of the veteran's claim for increased 
ratings.  As the veteran may still receive an evaluation in 
excess of 30 percent for PTSD, the issue of entitlement to an 
evaluation in excess of 30 percent for PTSD is now before the 
Board.  See Holland v. Brown, 9 Vet. App. 324 (1996); AB v. 
Brown, 6 Vet. App. 35 (1993).

By rating decision dated in June 1994, the RO denied 
entitlement to service connection for tinnitus.  The veteran 
was informed of this decision in July 1994.  In July 1994, he 
filed a notice of disagreement and, in December 1994, the RO 
issued a statement of the case which addressed this issue.  
The veteran never filed a substantive appeal with respect to 
this issue and, therefore, the June 1994 rating decision 
became final.  In his June 1997 notice of disagreement, the 
veteran stated that he had continuous ringing and noise in 
his ear which interfered with his sleep.  The Board notes 
that it appears that he may be seeking to reopen his claim 
for service connection for tinnitus and this matter is 
referred to the RO for clarification.  


FINDING OF FACT

The veteran's PTSD results in no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that on a December 1968 
report of medical history the veteran reported that he had 
had frequent trouble sleeping, frequent or terrifying 
nightmares, and depression or excessive worry.  The examiner 
noted that the veteran had trouble sleeping, occasional 
nightmares, excessive worry, personal problems, and dreams 
about Vietnam.  

The veteran was treated for chronic back pain after service.  
In January 1987, he underwent psychological consultation and 
with testing that included the Minnesota Multiphasic 
Personality Inventory and Million Behavioral Health 
Inventory.  The treatment provider concluded that there was a 
"possibility that psychological factors may be exacerbating 
the veteran's subjective experience of pain" and that 
"complaints of pain are made within the more general context 
of anxiety, tension, and a sense of social alienation."  A 
February 1987 psychology clinic treatment record shows that 
the veteran had been married for 16 years and that he denied 
marital problems.  He owned and operated a refrigeration 
mechanic shop.  He reported a history of nightmares for the 
first few years after returning from Vietnam.  The examiner 
noted that the veteran denied any other PTSD symptoms, that 
he denied depression, and that he described occasional 
insomnia.  The examiner stated that the veteran seemed to 
have a sensation-seeking temperament and mildly hypomanic 
activity level.  The impression was no psychological 
diagnosis.  

VA outpatient treatment records show that, in November 1993, 
the veteran reported that he had frequent memories and 
flashbacks of Vietnam, that he lived and worked in ranches 
where he could be relatively isolated, that he became angry 
easily, that he had occasionally wondered whether keeping his 
feelings to himself would lead to his losing control, and 
that he drank "to sleep."  The examiner noted that the 
veteran's memory was grossly intact.  His mood was euthymic 
but tense and slightly anxious, his affect was appropriate, 
and he had no suicidal or homicidal ideations.  There were no 
psychotic features.  The assessment was PTSD, questionable 
alcohol abuse, and generalized anxiety disorder, mild.  

At the August 1994 VA PTSD examination, the veteran reported 
that he was self-employed and that he worked as many hours as 
were presented to him.  He stated that he had flashbacks of 
his Vietnam experiences when he saw fog and that his last 
flashback had been about two months earlier.  Reportedly, he 
dreamed every other night that the enemy was chasing him and 
his rifle was malfunctioning or out of bullets.  He tried to 
avoid thinking about Vietnam and avoided activities that 
aroused recollections of Vietnam.  He denied psychogenic 
amnesia and diminished interest in significant activities, 
but he admitted feeling detached and estranged from others 
and feeling that he was smarter or better than other people.  
He denied restricted range of affect and a sense of 
foreshortened future, and reported that he did not sleep 
well.  He stated that he was irritable, hypervigilent, and 
had an exaggerated startle response.  He reported that he did 
not like to show his emotions.  

The August 1994 VA examiner reported that the veteran was 
well groomed, polite, and cooperative; that his speech was 
rapid but not pressured; that his mood was euthymic with 
normal range and intensity of affect; that he was alert and 
oriented to person, place, and time; and that he remembered 
three objects immediately and at five minutes showing good 
immediate and recent memory.  He could not spell "world" 
backwards showing poor concentration and was unable to 
calculate serial threes showing poor calculation and 
concentration.  The examiner stated that the
veteran's thought processes were coherent, logical, and goal-
directed without looseness of association or flight of ideas.  
The veteran had no auditory or visual hallucinations or 
suicidal or homicidal ideation.  His judgment was good and 
his insight was fair.  The diagnosis was PTSD.  

By rating decision dated in December 1994, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective from November 1993.  The veteran was 
informed of that decision in December 1994 and he did not 
appeal the rating or effective date assigned.  

VA treatment records dated from September 1995 to February 
1997 show that the veteran sought treatment for anxiety in 
November 1996.  He reported that he had been having more 
problems with anxiety, particularly when it was foggy outside 
and when he had a hangover.  He stated that he had been 
sleeping well and that he did not drink as much as before.  
The treatment provider noted that the veteran was alert and 
oriented.  His memory was grossly intact, his mood was 
anxious, and his affect was appropriate.  The veteran had no 
suicidal ideation or psychotic features.  The relevant 
assessment was PTSD, generalized anxiety disorder, and 
alcohol dependence.  A January 1997 treatment record shows 
that the veteran reported that he had not taken much of his 
medication (Trazodone) because he did not want to mix it with 
alcohol and he had not felt that he needed it.  He reported 
that he had some trouble sleeping and that he felt impatient 
and irritable.  The treatment provider noted that the veteran 
was alert and oriented; his memory was grossly intact; his 
mood was euthymic; and his affect was appropriate.  He had no 
suicidal ideation or psychotic features.  The treatment 
provider noted that, after a specific inquiry about feeling 
depressed, the veteran became tearful and started to talk 
more.  The assessment included dysthymic disorder with recent 
exacerbation, generalized anxiety disorder, insomnia, PTSD, 
and alcohol dependence.  

A February 1997 treatment provider noted that the veteran was 
taking his prescribed medication.  The veteran reported that 
he had to tire himself during the day in order to sleep well, 
that he felt sad but did not get to the point of crying, and 
that he was irritable and easily became angry at others.  He 
stated that he did not drink much anymore, but he could not 
say how much he actually drank.  He stated that he was always 
busy or he would be restless and that, even when talking with 
friends, he was thinking about what he could do when they 
left.  He reported that he walked regularly.  The treatment 
provider reported that the veteran was alert and oriented.  
His memory was grossly intact, and his mood was anxious and 
euthymic, with appropriate affect.  The veteran talked 
rapidly but reportedly had done so for as long as he could 
remember.  He had no suicidal ideation or psychotic features.  
The assessment included generalized anxiety disorder, history 
of alcohol dependence, and features of PTSD.  

At the December 1997 VA PTSD examination, the examiner noted 
that he had reviewed the claims file.  The veteran reported 
that he lived with his wife to whom he had been married since 
1970.  They had two adult children, and the veteran did not 
have any conflicts with his wife or children, although he 
later stated that he had difficulty showing them affection.  
He reported that he had no friends, that he liked to spend 
most of his time alone, and that he had no interests or 
hobbies.  He stated that he started his own business in 
refrigeration and auto mechanics in 1970 which he was still 
doing to date.  He denied any psychiatric hospitalizations.  
He reported that he stopped drinking heavily in 1995 and that 
he now drank approximately a six pack a week.  He stated that 
he was approached by other veterans in 1992 and advised to 
seek help for his angry outbursts and suicidal thoughts.  It 
was noted that he was taking psychiatric medications 
including Prozac and Buspar.

The veteran reported that he tried to avoid all thoughts and 
feelings related to Vietnam with alcohol.  He reported 
recurrent and intrusive recollections of his Vietnam 
experiences at least twice a week, nightmares once a week, 
and flashbacks when it was foggy.  He stated that loud 
noises, people lying on the floor, yelling, or screaming 
triggered thoughts of combat.  It was noted that he had clear 
inability to recall important aspects of what happened when 
he was in Vietnam.  He reported that he had lost interest in 
activities he used to enjoy, such as fishing and hunting, and 
that he had a sense of a foreshortened future.  He stated 
that he was afraid of going to sleep because he thought that 
he was going to die and that he had insomnia including 
difficulty falling and staying asleep.  He reported that he 
got angry at petty things and yelled, cursed, and screamed, 
thinking that everybody was wrong and he was right.  He also 
reported that he had problems concentrating, forgot what he 
read in the paper, and had difficulty following television 
programs.  He avoided any type of crowds, and liked to spend 
a lot of time by himself in the woods.  

The December 1997 VA examiner reported that the veteran was 
appropriately groomed.  He was tearful when recalling his 
Vietnam experiences, but was cooperative and had occasional 
eye contact.  There was no increased or decreased psychomotor 
activity, and his speech was spontaneous and of normal rate 
and volume.  His mood was mildly to moderately depressed, and 
affect was normal in range and intensity.  The examiner 
stated that there was no lability; that the veteran was alert 
and oriented to time, place, and person; and that recent and 
remote memory was mildly impaired.  The veteran was unable to 
spell horse backwards; intellectual functioning appeared 
average; and thought was coherent, logical, and goal-directed 
with no looseness of associations, flight of ideas, 
hallucinations, or delusions.  He denied suicidal or 
homicidal ideation and the examiner reported that judgment 
and insight were good.  The diagnosis was PTSD and alcohol 
dependence, in partial remission.  The examiner assigned a 
current global assessment of functioning score (GAF) of 60.  

In a March 1998 supplemental statement of the case and rating 
decision, the RO increased the evaluation of the service-
connected PTSD from 10 to 30 percent, effective from February 
1997.  

Pertinent Law and Regulations

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran has not asserted that any records of 
probative value regarding the issue of entitlement to an 
increased rating for PTSD which are not already associated 
with his claims folder are available.  The Board is satisfied 
that all relevant facts regarding the claim for an increased 
rating for PTSD have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  As the veteran's claim for an 
increased evaluation for PTSD was filed in February 1997, 
after the new regulations came into effect, the severity of 
his service-connected PTSD will be evaluated under only the 
new diagnostic criteria for PTSD provided in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

38 C.F.R. § 4.130, provides a 30 percent disability rating 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Analysis

The veteran essentially contends that his service-connected 
PTSD has increased in severity, with manifestations that 
include anxiety, a depressed mood, and sometimes feeling like 
hurting himself.  He also contends that he has panic attacks, 
a mild memory loss, and flashbacks and nightmares, and that 
he is suspicious and trusts no one.  He states that the 
aforementioned symptoms "have created an attitude problem" 
for him which is reflected in his job performance and in his 
ability to communicate with others, that his PTSD symptoms 
cause friction with his coworkers, that he is very suspicious 
of his coworkers, and that his "efficiency and reliability 
at work were grossly affected."  He has also reported that 
he has no friends, that he likes to spend most of his time 
alone, that he has difficulty showing affection to his 
family, and that he easily becomes angry at others. 

Despite the veteran's claimed difficulties in interpersonal 
relationships, he has been married for more than 25 years 
and, at the December 1997 VA examination, he reported that he 
did not have any conflicts with his wife or children.  
Additionally, he has owned and run a refrigeration and auto 
mechanics business since 1970.  It is noted that on a 
December 1997 VA Form 21-2545, Report of Medical Examination 
for Disability Evaluation, he reported that he had lost nine 
months of work during the past twelve months because he felt 
"sick and full of pains."  However, he did not complete and 
sign that document and he informed the December 1997 examiner 
that he still owned and ran his refrigeration and auto 
mechanics business.  The Board notes that the veteran has 
several other service-connected and nonservice-connected 
disorders and that, if he indeed did miss nine months of work 
as indicated, he has not attributed this to his service-
connected PTSD.  

Although the veteran reported having panic attacks in his 
June 1997 notice of disagreement and his August 1997 
substantive appeal, the current medical evidence dated from 
1995 to present includes complaints or findings of panic 
attacks.  The Board finds that, while the veteran is 
competent to describe his symptoms, he does not have the 
medical background necessary to state that these symptoms 
constitute "panic attacks."  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board notes that the veteran has reported memory 
problems, such as forgetting what he reads in the paper and 
an inability to recall important aspects of what happened 
when he was in Vietnam, the December 1997 VA examiner found 
only mild impairment of recent and remote memory.  
Additionally, other medical records show that the veteran's 
memory was grossly intact.  The current medical records show 
that the veteran's mood was anxious, euthymic, and mildly to 
moderately depressed.  Additionally, although the veteran 
asserted in his August 1997 substantive appeal that he had 
daily panic attacks, the medical records include no evidence 
whatsoever of complaints or findings of panic attacks.  The 
medical records include no evidence of flattened affect and 
all treatment providers reported that affect was appropriate 
or normal in range and intensity.  There is no evidence of 
circumstantial, circumlocutory, or stereotyped speech and the 
December 1997 VA examiner reported that speech was 
spontaneous and of normal rate and volume.  There also is no 
evidence that the veteran has difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, or disturbance of motivation.  In fact, the 
December 1997 examiner stated that judgment and insight were 
good, while noting that the veteran's mood was mildly to 
moderately depressed and that recent and remote memory was 
mildly impaired.  

Therefore, although the veteran is shown to have mild memory 
loss, and anxious and depressed mood, there is no evidence of 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking, or 
disturbances of motivation.  Additionally, his claimed panic 
attacks have not been confirmed by a mental health 
professional.  In any event, the current 30 percent rating 
provides for mild memory loss, panic attacks weekly or less 
often, depressed mood, anxiety, suspiciousness, and chronic 
sleep impairment.  Based on the aforementioned, the Board 
finds that the criteria for a rating in excess of the current 
30 percent rating for PTSD have not been satisfied.

Additionally, there is no current evidence of suicidal 
ideation; obsessional rituals that interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective relationships.  Therefore, the criteria for a 70 
percent evaluation are clearly not met.  

In the December 1998 informal hearing presentation, the 
representative emphasized that the December 1997 VA examiner 
assigned a GAF score of 60 and that the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, shows 
that a GAF score between 51 and 60 represents "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) Or moderate difficulty in social 
occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers)."  However, as discussed 
above, the rating criteria for an evaluation in excess of 30 
percent are not met or more closely approximated.  All 
treatment providers have reported that the veteran's affect 
was appropriate or normal in range in intensity, there is no 
evidence of circumstantial speech, and the December 1997 VA 
examiner stated that speech was spontaneous and of normal 
rate and volume.  As previously noted, the medical evidence 
does not reflect panic attacks.  As the entirety of the 
evidence shows that the criteria for an increased evaluation 
have not been met, an increased rating may not be awarded, 
regardless of the GAF score assigned.  

Thus, based on a review of the record, it is concluded that 
the veteran's PTSD history, symptoms, and manifestations are 
consistent with a 30 percent rating and are preponderantly 
against the assignment of an evaluation in excess of 30 
percent.  The evidence is not in relative equipoise nor does 
the disability picture, as discussed above, more nearly 
approximate the criteria for a higher rating.  Accordingly, 
the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 
4.7 (1998) are not for application.  


ORDER

Entitlement to an increased evaluation for PTSD is denied.  


REMAND

The veteran contends that his service connected shell 
fragment wound to the back with fracture of the sacrum has 
increased in severity and is more disabling than the current 
20 percent evaluation reflects, thereby warranting an 
increased evaluation.  He asserts that this disorder causes 
back pain, and weakness and numbness of his left hip, leg, 
and foot; that he has a noticeable limitation of forward 
bending and lateral motion with pain on all movements; and 
that he has arthritis with "involvement of all extremities 
due to arthritis."  He reports that movement is becoming 
more difficult due to his lower spine and buttock disorders, 
especially in the morning.

In June 1992, the RO denied service connection for arthritis.  
The veteran was informed of this decision by letter dated in 
July 1992.  In August 1992, the veteran submitted a timely 
notice of disagreement with respect to this issue and, in 
September 1992, the RO issued a statement of the case.  
However, the veteran did not finalize his appeal to the Board 
by submitting a substantive appeal and, therefore, the June 
1992 rating decision became final.  Therefore, new and 
material evidence must be submitted to reopen the claim for 
service connection for arthritis.  

As noted above, the veteran now asserts that he is entitled 
to an increased evaluation for his service-connected 
residuals of a shell fragment wound to the back with fracture 
of the sacrum based at least in part on the fact that he has 
arthritis of the spine, apparently again seeking service 
connection for arthritis.  The Board finds that the matter of 
whether arthritis of the spine is related to the service-
connected back disability should be addressed in conjunction 
with the current issue of entitlement to an increased rating 
for residuals of a shell fragment wound to the back with 
fracture of the sacrum.  Therefore, the RO should adjudicate 
the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
"arthritis" with consideration of Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).  

In his June 1997 notice of disagreement, the veteran asserted 
that orthopedic treatment records from the Audie L. Murphy VA 
Medical Center (MC) in San Antonio, Texas, would support his 
claim.  While outpatient treatment records were obtained from 
the Laredo, Texas, VA outpatient clinic, it does not appear 
that the RO attempted to obtain the records from the Audie L. 
Murphy VAMC in San Antonio, Texas.  As the veteran has put 
the VA on notice of the existence of 

potentially applicable VA treatment records, an attempt must 
be made to secure these records.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (holding that the BVA is on 
constructive notice of all documents which are in the custody 
and control of the VA); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992); Sims v. West, 11 Vet App 237 (1998); 
Dunn v. West, 11 Vet. App. 462 (1998).

The RO has considered the veteran's claim for an increased 
rating for a shell fragment wound to the back with fracture 
of the sacrum under 38 C.F.R. § 4.71a, Diagnostic Code 5294-
5295 (1998).  In the August 1998 supplemental statement of 
the case, the RO noted that "if evaluated under Diagnostic 
Code 5292 for limitation of motion, the veteran's condition 
would warrant a 20 percent evaluation.  There is no evidence 
of radiculopathy to evaluate the veteran under diagnostic 
code 5293 for intervertebral disc syndrome, and there is no 
evidence of ankylosis to evaluate under diagnostic code 
5289."  The record does not include a statement of the case 
or supplemental statement of the case which provides the 
veteran with the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293.  

It appears that the RO has not considered any diagnostic 
codes for muscle injuries under 38 C.F.R. § 4.73 (1998).  
Additionally, if there is any sensory/neurological disorder 
related to the residuals of a shell fragment wound to the 
back with fracture of the sacrum, all relevant diagnostic 
codes should be considered including those under 38 C.F.R. 
§ 4.124a (1998), if applicable.  

At the May 1998 VA examination of the spine, the examiner 
reported noted a hypersensitive scar to the right of the 
midline at the level of the sacrococcygeal joint and that the 
area around the scar was hypersensitive.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has held that it is possible 
for a veteran to have separate and distinct manifestations 
from the same injury, permitting different disability ratings 
under different diagnostic codes for the same injury.  
Esteban v. Brown, 6 Vet. App. 259.  The critical element is 
that the symptomatology for any one of the conditions is not 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Id.  The RO has not considered whether a 
separate or increased evaluation is warranted for this scar 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1998); Esteban.  

The veteran has consistently complained of low back pain and 
left hip, leg, and foot pain, weakness, and numbness.  At the 
May 1998 VA examination, he complained of discomfort on 
motion of the spine.  The Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, provides for ratings based on 
limitation of motion of the lumbar spine and that, in the 
August 1998 supplemental statement of the case, the RO stated 
that a 20 percent evaluation was warranted under this 
diagnostic code. 

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, as 
38 C.F.R. § 4.71a, Diagnostic Code 5292 is based solely upon 
limitation of motion and as the veteran appears to have 
limitation of motion of the lumbar spine, 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  The RO has not addressed the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  

Additionally, the Board finds that the May 1998 VA 
examination of the spine did not adequately address 
functional loss due to pain or fatigue, weakness, or impaired 
coordination and, therefore, this examination is inadequate 
for rating purposes.  See 38 C.F.R. §§ 4.2, 4.70 (1998).  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for an 
increased evaluation of his service-
connected shell fragment wound to the 
back.  Also, he should be asked to 
provide the names, addresses, and dates 
of 


treatment of all private and VA treatment 
providers who treated him for this 
service-connected disability since 1996.  
After obtaining appropriate 
authorization, the RO should attempt to 
obtain all pertinent records not already 
obtained from any sources indicated, to 
include the records from the Audie L. 
Murphy VAMC in San Antonio, Texas. 

2(a).  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature and 
severity of the service-connected 
residuals of a shell fragment wound to 
the back with fracture of the sacrum.  
The veteran's claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners prior to the examinations, the 
receipt and review of which should be 
acknowledged in the examination reports.  
Any indicated tests and studies, to 
include X-ray studies, should be 
performed.  The veteran's current 
complaints and the examination findings 
must be reported in detail by.  The 
examiners should identify all current 
disorders which are at least as likely as 
not related to the service-incurred shell 
fragment wound to the back with fracture 
of the sacrum.  

2(b).  The appropriate examiner must 
specifically state whether the service-
incurred shell fragment wound to the back 
with fracture of the sacrum caused muscle 
injury and, if so, to what muscle group.  

2(c).  All scars that are residuals of 
the shell fragment wound to the back with 
fracture of the sacrum should be reported 
in detail, to include whether or not each 
scar (a) is poorly nourished with 
repeated ulceration; (b) is tender and 
painful on objective demonstration; or 
(c) limits function.  

2(d).  After review of the medical 
records, to include the May 1998 VA 
examiner's conclusion that no 
relationship between the shell fragment 
wound and the lumbosacral arthritis was 
appreciated, the orthopedic examiner 
should specifically state whether any 
arthritis of the spine is as likely as 
not related to the service-incurred shell 
fragment wound to the back with fracture 
of the sacrum.  Range of motion of the 
lumbosacral spine should be reported.  
The examiner should state whether low 
back, left hip, leg, and foot pain is 
objectively demonstrated and, if so, 
whether it is related to the service-
connected shell fragment wound to the 
back with fracture of the sacrum and 
whether there is any associated 
functional loss due to pain or fatigue, 
weakness, or impaired coordination.  

2(e).  The neurological examiner should 
report whether there is any nerve 
paralysis, neuritis, or neuralgia as a 
result of the service-incurred shell 
fragment wound to the back with fracture 
of the sacrum and, if so, the severity 
thereof should be recorded.  Any opinions 
expressed must be accompanied by a 
complete rationale.  Comprehensive 
reports which address the aforementioned 
should be provided and associated with 
the claims folder.

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been 



completed to the extent possible.  See 
Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
necessary development should likewise be 
conducted. 

4.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include Esteban; DeLuca; 
38 C.F.R. § 3.321(b)(1), 4.14, 4.40, 
4.45, 4.55, 4.71a, 4.73, 4.118, 4.124a, 
Diagnostic Codes 5285, 5292 to 5295, 7803 
to 7805 (1998).  The RO also should 
adjudicate the issue of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for arthritis with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. § 3.156; 
Hodge.  If this issue is denied, the 
veteran should be informed of his 
appellate rights and the need to appeal 
the determination if he disagrees.  If 
any claim for which an appeal has been 
perfected remains denied, a Supplemental 
Statement of the Case should be issued, 
which includes any additional pertinent 
law and regulations and a full discussion 
of action taken on the veteran's claim, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 18 -


